[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                  July 18, 2005
                                No. 04-16147
                                                                THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A78-407-908

CABDIRIZAQ SAID SAMATAR,

                                                                           Petitioner,

      versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (July 18, 2005)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Cabdirizaq Said Samatar, a native and citizen of Somalia, through counsel,

petitions for review of the Board of Immigration Appeal’s (“BIA’s”) decision
affirming without opinion the Immigration Judge’s (“IJ’s”) denial of asylum under

the Immigration and Nationality Act (“INA”) based on, among other things, an

adverse credibility determination.1 Because Samatar’s removal proceedings

commenced after April 1, 1997, the effective date of the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat.

3009 (Sept. 30, 1996) (“IIRIRA”), this case is governed by the permanent

provisions of the INA, as amended by IIRIRA. Gonzalez-Oropeza v. U.S.

Attorney Gen., 321 F.3d 1331, 1332 (11th Cir. 2003).

       Samatar argues that the IJ erred in denying his application for asylum

because he had shown past persecution and a well-founded fear of future

persecution on account of his membership in a particular social group, namely, his

alleged membership in the Tumal clan.

       When the BIA summarily affirmed the IJ’s decision without an opinion, the

IJ’s decision became the final removal order subject to our review. See Mendoza

v. United States Attorney Gen., 327 F.3d 1283, 1284 n.1 (11th Cir. 2003).

       To the extent that the IJ’s decision was based on a legal determination, our

review is de novo. D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 817 (11th


       1
         Samatar abandoned his claims for withholding of removal under the INA and protection
under the United Nations Convention on Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment by failing to raise any argument on these claims in his petition for
review. Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                              2
Cir. 2004). The IJ’s factual determinations are reviewed under the substantial

evidence test, and we “must affirm the [IJ’s] decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotation

omitted). A credibility determination is also reviewed under the substantial

evidence test, and we “may not substitute [our] judgment for that of the [IJ] with

respect to credibility findings.” D-Muhumed, 388 F.3d at 818.

      An alien bears the burden of proving that he is eligible for asylum. Id. If

credible, the alien’s testimony “‘may be sufficient to sustain the burden of proof

without corroboration.’” Mendoza, 327 F.3d at 1287 (quoting 8 C.F.R.

§ 208.16(b)). Indications of reliable testimony include consistency on direct

examination, consistency with the written application, and the absence of

embellishment as the applicant repeatedly recounts his story. See In re B-, 21 I&N

Dec. 66, 70 (BIA 1995). Cf. Dalide v. U.S. Attorney Gen., 387 F.3d 1335, 1343

(11th Cir. 2004) (affirming the BIA’s adverse credibility determination, which was

based upon its finding that the alien’s testimony conflicted with his answers to

interrogatories, affidavit, deposition, and other documentary evidence). “[A]n

adverse credibility determination alone may be sufficient to support the denial of

an asylum application.” Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th



                                           3
Cir. 2005). However, “an adverse credibility determination does not alleviate the

IJ’s duty to consider other evidence produced by an asylum applicant.” Id. If an

applicant produces evidence beyond his own testimony, “it is not sufficient for the

IJ to rely solely on an adverse credibility determination in those instances.” Id.

Furthermore, “the IJ must offer specific, cogent reasons for an adverse credibility

finding.” Id. (quotation omitted).

      In this case, we conclude that substantial evidence supports the IJ’s adverse

credibility determination, as well as his finding that Samatar failed to produce

sufficient corroborating evidence to meet his burden of proof to establish his

eligibility for asylum. The IJ presented specific, cogent reasons in support of his

adverse credibility determination, including (1) inconsistencies regarding

Samatar’s clan membership such as its relation to other clans and the primary

occupations of clan members; (2) inconsistencies regarding Samatar’s injuries

resulting from the alleged attack of Samatar and his family by the Bartira clan in

1997; and (3) inconsistencies regarding Samatar’s motivation for leaving Somalia.

The IJ also found that Samatar’s only corroborating evidence, an affidavit and two

photographs of his knee, was unreliable and not sufficient to sustain Samatar’s

burden of proof given the lack of credible testimony. Because we are not




                                           4
compelled to reverse these determinations, we deny Samatar’s petition for review.

See D-Muhumed, 388 F.3d at 818.

      PETITION DENIED.




                                         5